Citation Nr: 0933303	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for blindness in both 
eyes.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The record reflects that the Veteran was scheduled for a 
video-conference hearing before a Veterans Law Judge in 
February 2009.  A motion to reschedule the hearing was 
received from the Veteran in February 2009.  The motion was 
granted by the Board in February 2009 based on good cause 
shown for failing to appear for the scheduled hearing and for 
failing to provide a timely request for a hearing request.  
Accordingly, another hearing was scheduled for July 2009.  
The Veteran failed to report for this hearing.  In August 
2009 correspondence, the Veteran's representative stated that 
no further hearing was desired.  Accordingly, this Veteran's 
request for a hearing is considered effectively withdrawn and 
the Board will proceed with the adjudication of this case.  
See 38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffers from chronic sinusitis 
and headaches that were first manifested in service and that 
post-service, he had to undergo surgery for the sinusitis 
which ultimately resulted in total blindness.  He also 
reports that he underwent surgery for TMJ disorder in service 
which relived his headaches, but did not completely resolve 
them.  He further alleges that his blindness is directly 
related to his sinusitis and headaches.  

The Veteran's service treatment records document complaints 
of headaches and reveal that the Veteran was seen on several 
occasions for upper respiratory infections and sinusitis.  
The service treatment records also show that the Veteran 
underwent surgery in August 1989 for treatment of a bilateral 
temporomandibular joint (TMJ) disorder.  

Post-service private medical treatment reports dated in 2000 
show that the Veteran was diagnosed with chronic sinusitis.  
A January 2000 CT scan of the Veteran's paranasal sinuses 
revealed a left maxillary and left ethmoid sinusitis, right 
nasal pharyngitis and a 1 cm. diameter left frontal sinus.  
In November 2000, the Veteran underwent an endoscopic sinus 
surgery at a private hospital and post-operatively, developed 
strep pneumonia and meningitis which ultimately resulted in 
blindness in both eyes.  

The Veteran underwent VA examinations in June 2005 in 
conjunction with his claims for service connection.  The 
Board finds that these examination reports are inadequate to 
adjudicate the claims.  In particular, following a June 2005 
VA sinus examination, the examiner provided a negative nexus 
opinion as to whether the Veteran's chronic sinusitis was 
related to complaints of upper respiratory infections 
documented during service.  This opinion was based, in part, 
on the lack of medical evidence for eight years following 
discharge from service of treatment for sinusitis.  The Board 
notes, however, that in a February 2000 private treatment 
record it was indicated that the Veteran underwent a 
rhinoplasty in 1996.  Those treatment reports are not of 
record and should be obtained.      

Because of the in-service and post-service complaints and 
treatment documented in the record, the Board finds that 
further VA examination is required in order to address the 
etiology of these disorders.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  Clarification should also be sought as 
to whether and to what extent any headache disorder and 
blindness are components of the Veteran's sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request his treatment records for 
sinusitis/rhinitis that have not already 
been obtained.  In particular, the RO 
should obtain release forms from the 
medical facility that performed the 
Veteran's rhinoplasty in 1996.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

2.  Thereafter, schedule the Veteran for 
medical examination(s) to determine the 
nature, extent, and etiology of his 
claimed sinusitis, blindness in both eyes 
and headaches.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner(s) in conjunction 
with the examination(s).  The examiner(s) 
are to provide an opinion as to whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that any 
sinusitis, blindness, and headache 
disorder are in any way the result of the 
Veteran's period of active service.  
Furthermore, the regard to the blindness 
and headache claims, the examiner should, 
to the extent possible, state whether any 
such disorders are components of the 
Veteran's sinusitis.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




